DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akashi (US Publication No.: US 2017/0315303 A1).
Regarding Claim 1, Akashi discloses a polarizer assembly (Figure 3), comprising:
A shell having an inner perimeter dimension, an inlet, and an outlet (Figure 3, as annotated below, shell 8), the inlet and the outlet aligned with one another along a first axis (Figure 3 as annotated below, inlet and outlet are aligned along a first horizontal axis); 
A platform that extends across the inner perimeter dimension of the shell, the platform having an aperture aligned with the first axis (Figure 3, platform 6, where Paragraph 0040 discloses an aperture); 
A polarizer attached to the platform and positioned over the aperture (Figure 3, polarizer 9a); and
A support assembly configured to hold an optical fiber in alignment with the aperture along the first axis (Figure 3, support assembly 4, optical fiber 5; Paragraph 0045)

    PNG
    media_image1.png
    624
    823
    media_image1.png
    Greyscale


	Regarding Claim 4, Akashi discloses the polarizer assembly of claim 1 wherein the shell of the polarizer assembly includes an external flange adjacent to the outlet and which extends radially outwardly from the inner surface of the shell (Figure 3, external flange 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Akashi in view of Grinderslev et al (US Patent No.: US 6,019,519, “Grinderslev”).
	Regarding Claim 2, Akashi discloses the polarizer assembly of claim 1, wherein the support assembly includes: a support block between the aperture and an inner surface of the shell, the support block having a surface that extends through the outlet of the shell (Akashi, Figure 3, support block 4).
	Akashi fails to disclose a fastener block having a threaded fastener receptacle, the fastener block positioned opposite to the surface of the support block.
	However, Grinderslev discloses a similar assembly comprising a fastener block having a threaded fastener receptacle, the fastener block positioned opposite to the surface of the support block (Grinderslev, Figure 2, fastener block 14 is positioned opposite to the surface of support block 12).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the support assembly as disclosed by Akashi to include a threaded fastener as disclosed by Grinderslev. One would have been motivated to do so for the purpose of ensuring a proper alignment between components thereby avoiding dislodged components (Grinderslev, Column 6, l.6-11). 

	Regarding Claim 3, Akashi in view of Grinderslev discloses the polarizer assembly of claim 2.
	Akashi fails to disclose that the fastener block includes a slot that extends through the fastener receptacle, the slot sized to receive a nut, if any, and to align a threaded opening of the nut, if any, with the fastener receptacle.
However, Grinderslev discloses a similar assembly where the fastener block includes a slot that extends through the fastener receptacle, the slot sized to receive a nut, if any, and to align a threaded opening of the nut, if any, with the fastener receptacle (Grinderslev, Figure 2, fastener block 14 is configured with a slot to receive an optical fiber; Column 3, l.47-59).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the support assembly as disclosed by Akashi to include a threaded fastener with a slot as disclosed by Grinderslev. One would have been motivated to do so for the purpose of ensuring a proper alignment between components thereby avoiding dislodged components (Grinderslev, Column 6, l.6-11). 

Regarding Claim 16, Akashi discloses a polarizer assembly (Figure 3), comprising:
A shell having an inner perimeter dimension, an inlet, and an outlet (Figure 3, as annotated below, shell 8), the inlet and the outlet aligned with one another along a first axis (Figure 3 as annotated below, inlet and outlet are aligned along a first horizontal axis); 
A platform that extends across the inner perimeter dimension of the shell, the platform having an aperture aligned with the first axis (Figure 3, platform 6, where Paragraph 0040 discloses an aperture); 
A polarizer attached to the platform and positioned over the aperture (Figure 3, polarizer 9a); and
A support block between the aperture and an inner surface of the shell, the support block having a surface that extends through the outlet of the shell (Akashi, Figure 3, support block 4).
	Akashi fails to disclose a fastener block having a threaded fastener receptacle, the fastener block positioned opposite to the surface of the support block.
	However, Grinderslev discloses a similar assembly comprising a fastener block having a threaded fastener receptacle, the fastener block positioned opposite to the surface of the support block (Grinderslev, Figure 2, fastener block 14 is positioned opposite to the surface of support block 12).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the support assembly as disclosed by Akashi to include a threaded fastener as disclosed by Grinderslev. One would have been motivated to do so for the purpose of ensuring a proper alignment between components thereby avoiding dislodged components (Grinderslev, Column 6, l.6-11). 

    PNG
    media_image1.png
    624
    823
    media_image1.png
    Greyscale


	Regarding Claim 17, Akashi discloses the polarizer assembly of claim 1 wherein the shell of the polarizer assembly includes an external flange adjacent to the outlet and which extends radially outwardly from the inner surface of the shell (Figure 3, external flange 11).

Regarding Claim 18, Akashi in view of Grinderslev discloses the polarizer assembly of claim 16.
	Akashi fails to disclose that the fastener block includes a slot that extends through the fastener receptacle, the slot sized to receive a nut, if any, and to align a threaded opening of the nut, if any, with the fastener receptacle.
However, Grinderslev discloses a similar assembly where the fastener block includes a slot that extends through the fastener receptacle, the slot sized to receive a nut, if any, and to align a threaded opening of the nut, if any, with the fastener receptacle (Grinderslev, Figure 2, fastener block 14 is configured with a slot to receive an optical fiber; Column 3, l.47-59).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the support assembly as disclosed by Akashi to include a threaded fastener with a slot as disclosed by Grinderslev. One would have been motivated to do so for the purpose of ensuring a proper alignment between components thereby avoiding dislodged components (Grinderslev, Column 6, l.6-11). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Akashi in view of Inada et al (US Publication No.: US 2020/0201060 A1, “Inada”).
Regarding Claim 5, Akashi discloses the polarizer assembly of claim 1.
Akashi fails to disclose that the polarizer is an absorptive, linear polarizer.
However, Inada discloses a similar assembly where the polarizer is an absorptive, linear polarizer (Inada, Paragraph 0181; Figure 6, absorptive, linear polarizer 34; Paragraph 0274).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the polarizer as disclosed by Akashi to be absorptive and linear as disclosed by Inada. One would have been motivated to do so for the purpose of only allowing a particularly polarized light to be transmitted, thereby optimizing light transmission of the assembly (Inada, Paragraph 0273).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Akashi in view of Sirat (US Publication No.: US 2013/0176574 A1). 
Regarding Claim 6, Akashi discloses the polarizer assembly of claim 1.
Akashi fails to disclose that the polarizer is a variable polarizer that is controllable to selectively pass light having different orientations of polarization.
However, Sirat discloses a similar assembly where the polarizer is a variable polarizer that is controllable to selectively pass light having different orientations of polarization (Sirat, Paragraph 0363; Figure 6, variable polarizer 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the polarizer as disclosed by Akashi to be a variable polarizer as disclosed by Sirat. One would have been motivated to do so for the purpose of optimizing spatial light distribution (Sirat, Paragraph 0363).

Regarding Claim 7, Akashi in view of Sirat discloses the polarizer assembly of claim 6.
Akashi fails to disclose that the variable polarizer comprises a liquid crystal layer.
However, Sirat discloses a similar assembly where the variable polarizer comprises a liquid crystal layer (Sirat, Paragraph 0363). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the polarizer as disclosed by Akashi to be a variable polarizer comprising liquid crystal as disclosed by Sirat. One would have been motivated to do so for the purpose of optimizing spatial light distribution (Sirat, Paragraph 0363).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Akashi in view of Grinderslev in further view of Inada.
Regarding Claim 19, Akashi in view of Grinderslev discloses the polarizer assembly of claim 16.
Akashi fails to disclose that the polarizer is an absorptive, linear polarizer.
However, Inada discloses a similar assembly where the polarizer is an absorptive, linear polarizer (Inada, Paragraph 0181; Figure 6, absorptive, linear polarizer 34; Paragraph 0274).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the polarizer as disclosed by Akashi to be absorptive and linear as disclosed by Inada. One would have been motivated to do so for the purpose of only allowing a particularly polarized light to be transmitted, thereby optimizing light transmission of the assembly (Inada, Paragraph 0273).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Akashi in view of Grinderslev in further view of Sirat.
Regarding Claim 20, Akashi in view of Grinderslev discloses the polarizer assembly of claim 16.
Akashi fails to disclose that the polarizer is a variable polarizer that is controllable to selectively pass light having different orientations of polarization.
However, Sirat discloses a similar assembly where the polarizer is a variable polarizer that is controllable to selectively pass light having different orientations of polarization (Sirat, Paragraph 0363; Figure 6, variable polarizer 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the polarizer as disclosed by Akashi to be a variable polarizer as disclosed by Sirat. One would have been motivated to do so for the purpose of optimizing spatial light distribution (Sirat, Paragraph 0363).

Allowable Subject Matter
Claims 8-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 8, the prior art of record does not teach or suggest a polarizer assembly, including a first shell having an inner perimeter dimension, an inlet aligned with an outlet along a first axis; a platform that extends across the inner perimeter dimension, the platform having an aperture aligned with the first axis; a polarizer attached to the platform and positioned over the aperture; a beam splitter assembly including a beam splitter configured to receive an optical signal along a second axis that is transverse to the first axis, and transmit the optical signal to the polarizer along the first axis, in combination with the remaining features recited in the claim.
The prior art of Akashi (US 2017/0315303 A1) discloses a polarizer assembly, including a first shell having an inner perimeter dimension, an inlet aligned with an outlet along a first axis; a platform that extends across the inner perimeter dimension, the platform having an aperture aligned with the first axis; a polarizer attached to the platform and positioned over the aperture (Akashi, Figure 3). However, Akashi fails to disclose a beam splitter assembly. The prior art of Grek (US 6,097,488) discloses a beam splitter assembly which outputs an optical signal to a polarizer (Grek, Figure 3). However, Grek fails to disclose a first shell having the particular claimed characteristics. Further, there is no appropriate motivation to combine the disclosure of Akashi with the disclosure of Grek. The prior art of Kurokawa (US 2019/0018179 A1) discloses a polarizer assembly comprising a shell and a beam splitter (Figure 1). However, Kurokawa fails to disclose that the beam splitter assembly outputs an optical signal to a polarizer.
Therefore, Claim 8 is allowed. Claims 9-15 are allowed by virtue of their dependence on allowed claim 8. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/             Examiner, Art Unit 2871